TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00693-CV



                                Bruce Wayne Houser, Appellant

                                                 v.

           Douglas Dretke, Director, Texas Department of Criminal Justice, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. D-1-GN-05-004567, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Bruce Wayne Houser seeks to appeal from a district court order dismissing

his lawsuit for want of prosecution. See Tex. R. Civ. P. 165a; Tex. R. Jud. Admin. 6. The order

dismissing Houser’s suit was signed and entered on August 28, 2008. The deadline for perfecting

appeal was therefore September 27, 2008. See Tex. R. App. P. 26.1 (requiring notice of appeal to

be filed with 30 days after judgment is signed). Houser filed his notice of appeal with this Court on

November 12, 2008.1 Because it was filed after September 27, 2008, Houser’s notice of appeal is

untimely. See id.

                Notwithstanding this deadline, Houser contends that his notice of appeal is timely

because he filed a motion for reinstatement as allowed under Tex. R. Civ. P. 165a, and his notice of




       1
         Houser does not purport to file a restricted appeal, and his notice of appeal does not
comport with Tex. R. Civ. P. 25.1(d)(7).
appeal was filed within 90 days after the order of dismissal was signed.                        See

Tex. R. App. P. 26.1(a)(3) (extending deadline for filing notice of appeal to 90 days if any party

timely files a motion for reinstatement under Tex. R. Civ. P. 165a). Rule 165a of the rules of civil

procedure requires a party to file a motion for reinstatement within 30 days after the order of

dismissal is signed. See Tex R. Civ. P. 165a. Rule 26.1 of the rules of appellate procedure does

extend the deadline for filing a notice of appeal in cases where a party files a timely motion for

reinstatement under Tex. R. Civ. P. 165. See Tex. R. App. P. 26.1(a)(3). As the order of dismissal

was signed on August 28, 2008, Houser was required to file a motion for reinstatement on or before

September 27, 2008. See Tex. R. Civ. P. 165a. Houser did not file his motion for reinstatement until

October 10, 2008. Because Houser’s motion for reinstatement was untimely, it did not serve to

extend the deadline for perfecting an appeal under the rules of appellate procedure.

See Tex. R. App. P. 26.1. We conclude that Houser’s notice of appeal, filed on November 12, 2008,

was untimely and did not properly invoke the jurisdiction of this Court. We therefore dismiss the

appeal for want of jurisdiction.




                                              Jan P. Patterson, Justice



Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: March 4, 2009



                                                 2